Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 1 of 16 PageID 42




                  DEFENDANT GEORGE N. GAYNOR’S
                  ANSWER, AFFIRMATIVE DEFENSES,
                       COUNTERCLAIMS, AND
                      DEMAND FOR JURY TRIAL

      Defendant George N. Gaynor, Jr., hereby files his Answer, Affirmative

Defenses, Counterclaims, and Demand for Jury Trial to Plaintiff’s Complaint.

                     GENERAL DENIAL OF LIABILITY

      Defendant generally denies any liability arising from any of the allegations

asserted by the United States in the Complaint. Any allegation in the Complaint

which is not expressly admitted below is denied.
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 2 of 16 PageID 43




 SPECIFIC RESPONSE TO THE ALLEGATIONS IN THE COMPLAINT

      1.     Denies.

      2.     Denies any penalties are owed.

      3.     States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      4.     Admits.

      5.     Admits, except denies any penalties are owed.

      6.     Admits.

      7.     Admits.

      8.     States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      9.     Admits.

      10.    States that this is a legal assertion to which no response is required.

      11.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      12.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.


                                             2
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 3 of 16 PageID 44




      13.    Admits.

      14.    Denies.

      15.    Denies.

      16.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      17.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      18.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      19.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      20.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      21.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      22.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      23.    States that he lacks knowledge or information sufficient to form a

                                             3
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 4 of 16 PageID 45




belief about the truth of this allegation.

      24.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      25.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      26.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      27.    Denies.

      28.    Denies.

      29.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      30.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      31.    Denies.

      32.    Denies.

      33.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      34.    States that he lacks knowledge or information sufficient to form a
                                             4
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 5 of 16 PageID 46




belief about the truth of this allegation.

      35.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      36.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      37.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      38.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      39.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      40.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      41.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      42.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      43.    States that he lacks knowledge or information sufficient to form a

                                             5
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 6 of 16 PageID 47




belief about the truth of this allegation.

      44.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      45.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      46.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      47.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      48.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      49.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      50.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      51.    States that this is a legal assertion to which no response is required.

      52.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

                                             6
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 7 of 16 PageID 48




      53.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      54.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      55.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      56.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      57.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      58.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      59.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      60.    Denies.

      61.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      62.    States that this is a legal assertion to which no response is required.

                                             7
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 8 of 16 PageID 49




      63.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      64.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      65.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      66.    States that this is a legal assertion to which no response is required.

      67.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      68.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      69.    Denies.

      70.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      71.    States that this is a legal assertion to which no response is required.

      72.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      73.    States that he lacks knowledge or information sufficient to form a

                                             8
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 9 of 16 PageID 50




belief about the truth of this allegation.

      74.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      75.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      76.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      77.    Admits.

      78.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      79.    Denies.

      80.    Denies.

      81.    States that this is a legal assertion to which no response is required.

      82.    Denies.

      83.    Denies.

      84.    Denies.

      85.    Denies.


                                             9
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 10 of 16 PageID 51




      86.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      87.    Denies.

      88.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      89.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      90.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      91.    Denies.

      92.    Denies.

      93.    Defendant incorporates by reference his responses to paragraphs 1-

92.

      94.    States that this is a legal assertion to which no response is required.

      95.    States that this is a legal assertion to which no response is required.

      96.    States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

      97.    States that he lacks knowledge or information sufficient to form a
                                             10
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 11 of 16 PageID 52




belief about the truth of this allegation.

       98.   States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

       99.   States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

       100. Denies Decedent willfully failed to file an FBAR for the calendar

years 2009-2011.

       101. States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

       102. States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

       103. Denies.

       104. States that he lacks knowledge or information sufficient to form a

belief about the truth of this allegation.

       105. Denies.

       106. Defendant incorporates by reference his answers to paragraphs 1–

105.

       107. States that this is a legal assertion to which no response is required.

                                             11
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 12 of 16 PageID 53




         108. States that this is a legal assertion to which no response is required.

                        FIRST AFFIRMATIVE DEFENSE
                            (Abatement Upon Death)

       109. The FBAR penalties relate to the 2009, 2010, and 2011 tax years,

 which were assessed on or about May 30, 2019.

       110. Decedent Lavern N. Gaynor died on April 12, 2021.

       111. This action was not filed until May 14, 2021.

       112. Under federal common law, penalties abate upon the death of the

 individual subject to those penalties.

       113. This action is a claim for FBAR penalties pursuant to 31 U.S.C. §

 5314.

       114. Accordingly, the Government’s cause of action in this suit was

 extinguished upon Decedent’s death on April 12, 2021.

                      SECOND AFFIRMATIVE DEFENSE
                       (Eighth Amendment Excessive Fine)

       115. Through this suit, the Government seeks to collect more than $18

 million in penalties from the Decedent’s Estate and the Defendant Trust.

       116. This relief is grossly disproportionate to the gravity of the Decedent’s

 alleged offense, or to any legitimate penal purpose.

       117. Accordingly, the relief the Government seeks violates the Eighth

 Amendment’s prohibition on Excessive Fines.
                                     12
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 13 of 16 PageID 54




                            FIRST COUNTERCLAIM
                                 (Refund Claim)

        This is a timely counterclaim brought by Defendant pursuant to Fed. R.

 Civ. P. 13(a) against Plaintiff, as it arises out of the same FBAR penalties at

 issue in this matter.

       118. By letter dated June 19, 2019, Decedent paid $3,000 to Plaintiff to

 be applied equally against each of the illegal FBAR willfulness penalties

 assessed against her for tax years 2009, 2010, and 2011.

       119. Decedent did not and does not owe the illegal FBAR penalties

 assessed against her.

       118. Defendant is accordingly entitled to a refund of the monies that the

 United States has collected from Decedent and applied to these purported

 penalties.

                         SECOND COUNTERCLAIM
                     (Administrative Procedures Act Review)

              Liability for an FBAR penalty is tried to the district court de novo.

 But, upon a finding of liability, the amount of the penalty is reviewed for abuse of

 discretion under the Administrative Procedures Act. Courts have been willing to

 engage in this review even absent the pleading of an APA claim. Defendant

 makes this counterclaim to ensure that judicial review of the amount of the FBAR

 penalties at issue in this case under the APA has been timely requested.
                                         13
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 14 of 16 PageID 55




      119.    Congress has set forth a maximum FBAR penalty of 50% of an

 unreported account’s balance on the date of an FBAR violation. However, the IRS

 has total discretion, routinely exercised, to impose any penalty amount within $0

 and this upper limit.

     120.     The IRS has abused its discretion in setting the amount of the FBAR

 penalties at issue in this case at nearly $18 million. This is so for at least the

 following reasons:

             a.     Upon information and belief, the IRS has based its

      determination upon an incorrect understanding of the balances in the subject

      accounts on the date the alleged FBAR violations occurred.

             b.     Upon information and belief, the IRS has based its

      determination upon an incorrect conclusion that Decedent acted intentionally

      in violation of a known legal duty.

             c.     Upon information and belief, the IRS based its determination

      upon other erroneous factual conclusions to be explored during this

      litigation.

     121.     Accordingly, Decedent is entitled to vacation and remand to the IRS

 for appropriate action.




                                           14
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 15 of 16 PageID 56




                             JURY TRIAL DEMAND

      Defendant hereby requires trial by jury of all claims and defenses in this

action so triable.

                            PRAYER FOR RELIEF

        WHEREFORE, Defendant prays for the following relief:

        A.     That, with respect to the Complaint, dismiss the Complaint and all

 relief sought therein.

        B.     That, with respect to the Counterclaim, enter judgment in favor of

 Defendant for all monies properly owed Decedent, her estate and legal

 representatives.

        C.     That, with respect to the Second Counterclaim, enter judgment

 vacating the IRS’s FBAR penalty assessment against Decedent.

        D.     Order Plaintiff to compensate Defendant for attorney’s fees and

 costs to the extent allowed by law, and

        E.     Such further and other relief the Court may deem just and proper.




                                           15
Case 2:21-cv-00382-JLB-MRM Document 8 Filed 07/12/21 Page 16 of 16 PageID 57




                                   Respectfully Submitted,


Dated:   7-12-21                   /s/ Michael C. Durney
                                   Michael C. Durney
                                   District of Columbia Bar No. 111872
                                   Law Offices of Michael C. Durney
                                   1000 Potomac Street N.W., Suite 200
                                   Washington, D.C. 20007
                                   Telephone: 202.965-7744
                                   Facsimile: 202.965-1729
                                   Email: mcd@mdurney.com

                                   Application for Pro Hac Vice pending

                                   /s/ Jason L. Margolin
                                   Jason L. Margolin
                                   Florida Bar No. 69881
                                   Akerman LLP
                                   401 E. Jackson St., Suite 1700
                                   Tampa, Florida 33602
                                   Telephone: 813.209.5009
                                   Facsimile: 813.218.5488
                                   Email: jason.margolin@akerman.com

                                   Attorneys for Defendant




                                    16
